ACCEPTED
                                                                                              03-15-000428-cv
                                                                                                      7816354
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                       11/13/2015 11:09:51 AM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK

                           NO. 03-15-00428-CV
________________________________________________________________________
                                                              FILED IN
                                                        3rd COURT OF APPEALS
                      IN THE COURT OF APPEALS               AUSTIN, TEXAS
                  FOR THE THIRD DISTRICT OF TEXAS 11/13/2015 11:09:51 AM
                               AT AUSTIN                  JEFFREY D. KYLE
________________________________________________________________________
                                                               Clerk


                               BERNARD MORELLO,
                                    Appellant,

                                           v.

                         THE STATE OF TEXAS,
                                Appellee.
_______________________________________________________________________

                 On Appeal from Cause No. D-1-GV-06-000627
                  353RD Judicial District Court, Austin, Texas
                        The Honorable Rhonda Hurley
________________________________________________________________________

    JURANEK LAW FIRM, PLLC, AND JAMES JURANEK’S PARTIALLY
   UNOPPOSED MOTION TO WITHDRAW AS COUNSEL FOR BERNARD
   MORELLO AND TO SUBSITTUTE LAPEZE & JOHNS, PLLC AS LEAD
                               COUNSEL
________________________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      The Juranek Law Firm, PLLC and James Juranek (collectively “Movants”) file

this partially unopposed motion to withdraw as lead counsel for Appellant Bernard

Morello, and in support thereof would respectfully show the Court the following:

      1.     Basis for motion.        Movants file this Motion to withdraw from

representation of this appeal under Texas Rule of Appellate Procedure 6.5.

      2.     Withdrawal with Substitution of Counsel.               This Motion is for

withdrawal with substitution of counsel. Lapeze & Johns, PLLC, and Keith Lapeze,
current co-counsel for Appellant, will continue acting as counsel for Appellant.

       3.     Good cause for withdrawal. The rules governing withdrawal require a

showing of “good cause,” and courts have looked to the grounds identified in Texas

Disciplinary Rule 1.15 for the bases for withdrawal. See In re A.R., 236 S.W.3d 460, 474

(Tex. App.—Dallas 2007, no pet.). Subsection (b) of Disciplinary Rule 1.15 lists specific

instances under which an attorney may seek to withdraw.             Included among those

instances are where “the client fails substantially to fulfill an obligation to the lawyer

regarding the lawyer’s services, including an obligation to pay the lawyer’s fee as agreed,

and has been given reasonable warning that the lawyer will withdraw unless the

obligation is fulfilled.” TEX. DISCIPLINARY R. PROF’L CONDUCT, § 1.15(b)(5), reprinted

in TEX. GOV’T CODE ANN, tit. 2, subtit. G, app. A (Vernon 1998).

       Movants undertook representation of Appellant on good faith and without

requiring payment of a retainer; however, Movants’ fees and expenses have yet to be

paid. Movants spoke with Appellant approximately 3 weeks prior to filing this motion

and advised that unless payment was made, Movants would be forced to withdraw from

the case. To date, Movants’ have not been paid their legal fees or expenses incurred to

date on this appeal. Accordingly, Movants submit that good cause exists to permit their

withdrawal as counsel in this matter. See In re Daniels, 138 S.W.3d 31, 35 (Tex. App.—

San Antonio 2004, orig. proceeding) (finding that counsel established good cause to

withdraw where client failed to pay outstanding legal fees).

       4.     Client Notification.    Appellant has been notified via first class mail,

certified mail, and hand delivery of the right to object to the relief sought in this motion.
Such notice has been sent to the following last known address of Appellant: Bernard J.

Morello, 5100 San Felipe, Unit 78E, Houston, TX 77056.



                                               Respectfully submitted,

                                               JURANEK LAW FIRM, PLLC


                                               ______________________
                                               By: JAMES JURANEK
                                               State Bar No. 24026888
                                               111 N. Ennis
                                               Houston, Texas 77003
                                               (713) 229-0699
                                               (888) 626-6596 (fax)
                                               james@jjfirm.com


                             CERTIFICATE OF CONFERENCE

       The undersigned contact Appellant’s counsel (Craig Pritzlaff) about the contents

of this motion and the relief requested. Mr. Pritzlaff advised that Appellee is unopposed

to the relief sought.    Appellant has not indicated whether he opposes Movants’

withdrawal in this matter.


                                               __________________________
                                               James Juranek
                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument was

forwarded to Appellees’ Counsel via the electronic filing manager pursuant to Texas Rule

of Appellate Procedure 9.2, on this 13th day of November, 2015.

Lead Counsel for Appellees
Craig J. Pritzlaff
Assistant Attorney General
P.O. Box 12548, MC-066
Austin, TX 78711
512.320.0911 (Fax)


                                               _____________________________
                                               James Juranek